Title: To John Adams from Samuel B. Malcom, 18 September 1797
From: Malcom, Samuel B.
To: Adams, John



Sir
New York Septr. 18th 1797.

By an arrival this morning from Greenich we hope accounts from London to the 9th August, by which it appears that there is an official confirmation of the Dutch Fleet having Sailed from the Texel—that the approach of a Certain body of Troops near to Paris had created the most Serious alarm, and Commotion—that the Negotiations at Lisle were said to be broken off, for the moment, for the purposes of dispatching Couriers—that the British fleet had been driven from their position before Cadiz these being only the Circular reports (nothing as yet having escaped from the press) I cannot add what credit they aught to receive—and the mal being about to close, I have to Solicit your indulgence for this hasty sketch, and with my respects to your Lady to Subscribe Myself / Your Ob Servt

Saml B Malcom